Gilbert, J.
“All contracts entered into by the Ordinary with other persons in behalf of the county must be in writing and entered in their minutes.” Civil Code (1910), § 386. Under the law embraced in that section of the code, and in view of the construction placed upon it in numerous cases decided by this court, a suit based upon an alleged contract with the county can not prevail where it is not shown that there has been .compliance with that section of the code. In the present case it does not appear that there has been compliance with the above provisions of the code; and it necessarily follows that the court did not err in granting a nonsuit.
2. In view of the ruling made in the preceding headnote, it is useless to rule upon other assignments of error made by the plaintiff in error in the main bill of exceptions. The above ruling is absolutely controlling, and the result can not be affected by other assignments of error. Since the judgment on the main bill of exceptions is affirmed, the cross-bill of exceptions must be dismissed.

Judgment on main bill of exceptions affirmed. Cross-bill of exceptions dismissed.


All tlie-Justices concur.